  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 1 of 17 PageID #:1365




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA
                                                            17-CR-643-5
               v.

AUSTIN MANSUR                                               Hon. Matthew F. Kennelly

          DEFENDANT AUSTIN MANSUR’S SENTENCING MEMORANDUM

       On March 11, 2019, at a change of plea hearing before the Court, Defendant Austin

Mansur pled guilty to one count of conspiracy to commit insider trading, in violation of Title 18,

United States Code, Section 371. Defendant Austin Mansur, by and through counsel, respectfully

submits this Sentencing Memorandum and appended letters to the Court to assist the Court in

determining his sentence.

                               PRELIMINARY STATEMENT

       Mr. Mansur acknowledges that he broke the law and is genuinely remorseful. In addition

to having pled guilty to a felony, he has accepted the offered terms of judgment pending in a

civil action brought against him by the U.S. Securities & Exchange Commission (“SEC”) and

agreed to disgorge all ill-gotten gains plus prejudgment interest shortly after entry of the civil

judgment. In short, Mr. Mansur has fully accepted responsibility for his actions in connection

with this offense.

       Mr. Mansur respectfully submits and requests that the Court not impose a Guidelines

sentence if requested by the Government, but instead sentence Mr. Mansur to probation with

conditions that satisfy the interests of justice. A non-Guidelines sentence of probation is

sufficient to comply with the purposes and considerations set forth in 18 U.S.C. § 3553(a).
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 2 of 17 PageID #:1365




       Notably, the U.S. Probation Office recommended such a sentence. On April 30, 2019, the

Probation Office filed a thorough Presentence Investigation Report (“PSR”) and Sentencing

Recommendation (“Recommendation”) recommending a non-Guidelines sentence of three years’

probation, community service, $30,000 fine, $100 mandatory special assessment, and certain

other conditions. In reaching its conclusion, the Probation Office explained not only that

Mr. Mansur “has been extremely cooperative” and “fully admitted his actions,” but also that a

sentence of probation “reflects the seriousness of the offense, and meets the objectives of fair and

just punishment.” Recommendation, at 1-2. Mr. Mansur agrees.

       First, a non-Guidelines sentence of probation reflects the nature and circumstances of the

offense and the history and characteristics of the defendant. See 18 U.S.C. § 3553(a)(1).

Mr. Mansur is a third-level remote tippee who received a tip about Life Time Fitness, Inc. (“Life

Time”) and traded on that information. Mr. Mansur had no direct contact with either the insider

at Life Time or with the first-level tipper/tippee, Bret Beshey. Mr. Mansur had no prior

discussions with the person who tipped him, Peter Kourtis, about obtaining inside information.

Rather, Mr. Kourtis spread the information about Life Time to Mr. Mansur unprompted.

Mr. Mansur did not investigate the tip he received or do anything to confirm its veracity—he just

purchased a modest amount of options and stock within days of the tip. The conduct here did not

involve other companies or other instances of trading on information related to Life Time.

Rather, it was a sole occurrence.

       Mr. Mansur has no prior criminal history, no history of past trading misconduct, and

nothing in his character and background suggests that Mr. Mansur will go through the justice

system as a criminal defendant ever again. In fact, based on the statements of individuals

submitted to the Court on behalf of Mr. Mansur, it is clear that Mr. Mansur is highly regarded in



                                                 2
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 3 of 17 PageID #:1365




the business community. These family, friends, and business colleagues describe a man

dedicated both to his career and to his family and for whom the conduct in this case is highly

out-of-character. Those individuals further stress that not only has Mr. Mansur taken ownership

of his conduct in this matter, but also that Mr. Mansur deeply regrets his mistake and will not

recidivate. Put differently, for Mr. Mansur, this one instance of trading on inside information

constitutes “aberrant behavior,” as defined by the Guidelines. See U.S.S.G. § 5K2.20(b) (“The

court may depart downward under this policy statement only if the defendant committed a single

criminal occurrence or single criminal transaction that (1) was committed without significant

planning; (2) was of limited duration; and (3) represents a marked deviation by the defendant

from an otherwise law-abiding life.”).

       Second, a non-Guidelines sentence of probation reflects the seriousness of the offense

and meets the objectives of fair and just punishment under 18 U.S.C. § 3553(a)(2). Again,

Mr. Mansur was a remote tippee in an insider-trading scheme for which he did not seek out the

information or engage in any significant planning. In fact, leading jurists in other jurisdictions

routinely give defendants downward departures in insider-trading cases because the Guidelines

are over reliant on gain/loss calculations in insider trading cases, leading to large sentence

disparities based solely on the profit received without any connection to individual culpability or

to an actual loss to a victim of the offense.

       Third, pursuant to 18 U.S.C. § 3553(a)(6), a non-Guidelines sentence of probation will

avoid unwarranted sentence disparities among defendants. In fact, non-cooperating defendants in

insider-trading cases across the country who pled guilty with gains similar to Mr. Mansur are

routinely sentenced to probation. And, among similarly situated remote-tippee co-defendants in




                                                3
    Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 4 of 17 PageID #:1365



                                                                      1
this case, all but one received deferred prosecution agreements. The main difference between

Mr. Mansur and those co-defendants was their cooperation with the government. That difference,

however, is sufficiently accounted for by the fact that Mr. Mansur has pled guilty to a felony

charge and the imposition of a three-year probationary term. Indeed, co-defendant Chasity Clark,

who (1) did not cooperate with the government, (2) delivered money directly to the insider,

(3) was a fugitive in Mexico for at least six months, and (4) was higher in the tippee chain than

Mr. Mansur—she was a tipper in addition to a tippee—was sentenced to what amounts to a

noncustodial sentence of time-served and one-year supervised release.

        Finally, a sentence of probation is similar to what the Guidelines would dictate here. With

a base level offense of eight under U.S.S.G. §§ 2X1.1(a) and 2B1.4(a) and an eight-level

increase based on Mr. Mansur’s gain under U.S.S.G. §§ 2B1.4(b)(1) and 2B1.1(b)(1)(E),

Mr. Mansur’s starting offense level is 16. However, it is uncontested that Mr. Mansur is entitled

to a two-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a). And, as fully

described below, Mr. Mansur is entitled to a four-level reduction for his minimal role in the
                                      2
offense under U.S.S.G. § 3B1.2(a). Mr. Mansur’s Total Offense Level is 10, therefore; which,

with his Criminal History of Category I, results in a Guidelines range of 6 to 12 months within

Zone B of the Sentencing Table. Under Zone B, a sentence of probation is authorized if “the

court imposes a condition or combination of conditions requiring intermittent confinement,


1   The only other similarly situated remote tippee that did not receive pretrial diversion, co-defendant
    Eric Weller, went to trial and was found guilty by jury of one count of conspiracy and not guilty of
    three counts of securities fraud by insider trading. See Order (Apr. 16, 2019), ECF No. 254.
2   The only difference between Mr. Mansur’s Guidelines calculation and that of the Probation Office is
    that the PSR provides for a two-level downward adjustment for a minor role in the offense instead of
    a four-level downward adjustment for a minimal role in the offense. The Probation Office “believe[s]
    the evidence presented indicates [Mr. Mansur] occupied a position within the conspiracy as a minor
    participant, when compared to the roles and actions of those codefendants above him, such as Bret
    Beshey and Shane Fleming; therefore, a two-level decrease is deemed applicable.” PSR, at 7 (citing
    U.S.S.G. § 3B1.2(b)).

                                                   4
    Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 5 of 17 PageID #:1365




community confinement, or home detention.” U.S.S.G. § 5B1.1(a). A sentence of three-years’

probation, therefore, is not a material variance from the Guidelines calculated sentence.

                                               FACTS

        The Indictment in this case alleges that beginning no later than February 2015, and

continuing until at least in or about April 2015, Defendant Austin Mansur conspired with others

known and unknown in a conspiracy to engage in insider trading in the publicly traded stock and

stock options of Life Time. For illustrative purposes, below is a diagram provided by the

government in their Statement of the Offense summarizing the flow of the material, nonpublic
                                          3
information among the nine defendants:




The government’s diagram makes clear that Mr. Mansur was a third-level remote tippee—the

furthest tippee level from the source of the inside information—and that Mr. Mansur did not

share the information with anyone else.

        On or about February 24, 2015, Mr. Mansur learned from his long-time friend, co-

defendant Peter Kourtis, that another company would acquire Life Time in short order and that

the sale would cause Life Time’s share price to increase. Plea Agreement ¶ 6 (Mar. 11, 2019),

ECF No. 221. Mr. Kourtis explained to Mr. Mansur that the nonpublic information came from

Mr. Kourtis’ friend, co-defendant Bret Beshey. Id. Mr. Mansur had met Mr. Beshey previously

3   Government’s Version of the Offense, at 2 (April 3, 2019).

                                                   5
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 6 of 17 PageID #:1365




through Mr. Kourtis. Id. Based on his discussions with Mr. Kourtis, including the specificity of

the information, Mr. Mansur understood that the information about Life Time had ultimately

come from an insider who was friends with Mr. Beshey and had improperly disclosed the inside

information about Life Time’s upcoming acquisition to Mr. Beshey in breach of duties of trust

and loyalty that the insider owed to Life Time and its shareholders. Id. But, Mr. Mansur did not

know the identity of the Life Time insider, did not seek out the information or engage in any

significant planning related to the dissemination of the information, or share the information with

anyone else.

        Within days of receiving the information, Mr. Mansur traded. Mr. Mansur did not

investigate the tip he received or do anything to confirm its veracity—he just purchased a modest

amount of options and stock without further thought. Indeed, beginning on or about February 26,

2015, Mr. Mansur used approximately $30,841 to purchase approximately 465 out-of-the-money

Life Time stock options and 250 shares of Life Time stock. Id.

       Beginning on or about March 6, 2015, when news became public that two private equity

firms were in advanced discussions to purchase all of Life Time’s outstanding shares, the Life

Time share price increased and Mr. Mansur began selling the Life Time securities he had

purchased. Id. Mr. Mansur’s profits totaled $133,326. Id. In or about April 2015, Mr. Mansur

paid Mr. Kourtis approximately $1,000 in cash for the information. Id. Mr. Kourtis never told

Mr. Mansur whether he shared any of the money paid to him by Mr. Mansur with either

Mr. Beshey or the insider at Life Time. Id.

       Since the Indictment, Mr. Mansur “has complied with all Court-ordered conditions of

release.” PSR, at 5. And, after Mr. Mansur’s change of plea hearing on March 11, 2019, in the

Probation Office’s own words: Mr. Mansur “has been extremely cooperative with the probation



                                                6
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 7 of 17 PageID #:1365




office, in the preparation of [the PSR], particularly as it relates to the documentation of his health

issues, as well as the documentation of his personal net worth.” Sentencing Report, at 1-2.

                                            DISCUSSION

  I.       A Non-Guidelines Sentence of Probation is Sufficient to Comply With the Purposes
           and Considerations Set Forth in 18 U.S.C. § 3553(a)

           The Court has broad discretion to fashion an appropriate sentence for Mr. Mansur. A

sentencing court is required to consider Guidelines ranges, but the Guidelines are “effectively

advisory” and the Court is permitted “to tailor the sentence in light of other statutory concerns as

well.” United States v. Booker, 543 U.S. 220, 245 (2005). The Probation Office “recommends a

sentence of three years’ probation, pursuant to 18 U.S.C. § 3553(a)” because “[s]uch a sentence .

. . reflects the seriousness of the offenses, and meets the objectives of fair and just punishment.”

Recommendation, at 2. Mr. Mansur agrees.

           A. A non-Guidelines sentence of probation reflects the nature and circumstances of the
              offense and the history and characteristics of the defendant

           Mr. Mansur pled guilty to a felony and accepts full responsibility for participating in a

conspiracy to commit insider trading with other known and unknown defendants. However, a

non-Guidelines sentence of probation is enough to reflect the nature and circumstances of the

offense because:

       •   Mr. Mansur was a third-level remote tippee;
       •   Mr. Mansur did not seek out the material, nonpublic information or engage in any
           significant planning;
       •   Mr. Mansur has never met or interacted with the insider at Life Time—he did not even
           know the insider’s name;
       •   Mr. Mansur never discussed the tip with first-level tippee Mr. Beshey;
       •   Mr. Kourtis shared the trading information with Mr. Mansur unprompted, i.e., without
           Mr. Mansur asking for such information;
       •   The trades occurred without significant planning and were of short duration—the trades
           occurred within days of the tip;
       •   Mr. Mansur did not investigate the tip or do anything to confirm its veracity—he just
           purchased a modest amount of options and stock without further investigation;

                                                   7
    Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 8 of 17 PageID #:1365




     •   This was a one-time event, i.e., Mr. Mansur did not engage in an organized scheme to
         trade on inside information over many months or involving more companies;
     •   Mr. Mansur did not tip anyone else;
     •   Mr. Mansur did not impact the decision-making of other participants; and
     •   There was “relatively minimal loss (measured by gains).” Recommendation, at 2.

         Moreover, Mr. Mansur has no prior criminal history or history of trading misconduct. As

stated by the Probation Office: “The defendant has no prior convictions, and for over the last 20

years has been employed by his father’s real estate firm, where he is a senior vice president.” Id.

at 1. As detailed in letters submitted to the Court, Mr. Mansur plans to continue his long-term

employment at his father’s real estate company, focus on his work and his relationship with his

long-time girlfriend, and continue his charitable work for the Chicago community. And, family,

friends, and business colleagues all emphasize that from their experience with Mr. Mansur, the

conduct here represents a marked and significant deviation from his otherwise law-abiding life.

Thus, as expected, Mr. Mansur “has been extremely cooperative with the probation office,” “has

fully admitted his actions in the instant offense,” and has had an exemplary record while out on

bail. See id. at 1-2. Put differently, the conduct at issue here was a single act of aberrant behavior

representing “a marked deviation from an otherwise law-abiding life,” and thus Mr. Mansur is an

ideal candidate for a downward variance. See U.S.S.G. § 5K.2.20(b).

         In sum, based on the PSR, the nature of the offense, and Mr. Mansur’s strong

rehabilitation potential, there is no compelling reason to imprison Mr. Mansur or detain him with
                                          4
home confinement while on probation. Mr. Mansur is now and forever a convicted felon; this is



4   The Probation Office stated that Mr. Mansur “is not viewed as a flight risk or a danger to the
    community.” Recommendation, at 2. For those reasons, Mr. Mansur respectfully requests that if
    sentenced to probation, he be allowed to travel outside of the federal judicial district without
    permission for work and other reasons. Moreover, Mr. Mansur respectfully requests the Court not
    subject him to drug testing. As provided in the PSR, Mr. Mansur does not have a history of substance
    abuse and he did not test positive for any substance other than cannabis, for which he has a verified
    prescription for his degenerative disc disease. PSR, at 11-12. Thus, “[t]his mandatory condition may

                                                   8
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 9 of 17 PageID #:1365




a significant and satisfactory punishment. There is nothing in Mr. Mansur’s background and life

history that gives any indication that Mr. Mansur will ever again pass through the criminal

justice system as a defendant. Thus, a sentence of probation with conditions that satisfy the

interests of justice is sufficient to deter Mr. Mansur and others from committing insider trading.

       B. A non-Guidelines sentence of probation reflects the seriousness of the offense and
          meets the objectives of fair and just punishment

       Mr. Mansur’s sentence must be “sufficient, but not greater than necessary” to: “reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense”; “afford adequate deterrence to criminal conduct”; “protect the public from further

crimes of the defendant”; and “provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.” 18 U.S.C.

§ 3553(a)(2). Based on these factors, the Probation Office again recommended a probationary

sentence. For the reasons articulated above, Mr. Mansur agrees.

       In addition, many federal jurists give downward departures in insider-trading cases like

this one because the Guidelines place undue reliance on gain calculations in economic fraud

cases. While Mr. Mansur made more money than co-defendants Christopher Bonvissuto, Alex

Carlucci, Dimitri Kandalepas, and Chasity Clark, the Court should not place undue reliance on

that one factor, especially here, where it is not related to victim loss. See, e.g., United States v.

Adelson, 441 F. Supp. 2d 506, 509 (S.D.N.Y. 2006) (Rakoff, J.) (“As many have noted, the

Sentencing Guidelines, because of their arithmetic approach and also in an effort to appear

‘objective,’ tend to place great weight on putatively measurable quantities, such as . . . the

amount of financial loss in fraud cases, without, however, explaining why it is appropriate to


   be ameliorated or suspended by the court for any defendant if reliable sentencing information
   indicates a low risk of future substance abuse . . . .” Id. at 18.


                                                 9
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 10 of 17 PageID #:1365




accord such huge weight to such factors.” (citation omitted)). Unlike theft or embezzlement, in

insider-trading cases, the Guidelines mandate that a gain calculation be used instead of any

attempt to approximate victims’ losses because the “the victims and their losses are difficult if

not impossible to identify.” U.S.S.G. § 2B1.4 cmt. Background. In other words, the loss table

started as an attempt to measure the seriousness of a theft-type fraud by the extent of the harm to

the victim, but in insider-trading cases, it has led to using gain even though it may have no

relationship to the harm at all—much less an equivalency. Put another way, there is no reason to

conclude that trading gain is a rational indicator of degree of culpability. Indeed, relying on the

trading gains in calculating the Guidelines range subjects the sentencing process to

uncontrollable and unrelated market forces, such as the “vagaries of stock price movements.” See

Rajaratnam Sentencing Tr. at 31:4-11, United States v. Rajaratnam, No. 09-cr-1184 (S.D.N.Y.

Oct. 13, 2011) (Holwell, J.) (criticizing the Guidelines because they “particularly in financial

crimes can point to widely disparate sentences that very similar offenses reflect depending on the

vagaries of stock price movements and other factors that can ratchet up or down the guideline

gain calculation.”). Many federal courts, therefore, give downward departures in insider-trading

cases. See, e.g., United States v. Pendolino, No. 13-cr-657-KSH-1 (D. N.J. May 5, 2014), ECF

No. 56 (Guidelines range of 12-18 months; sentenced to one year probation); United States v.

Tocci, No. 13-cr-10239-RWZ-1 (D. Mass. Feb. 3, 2014), ECF No. 14 (Guidelines range of 12-18

months; sentenced to one year probation).

       C. A non-Guidelines sentence of probation will avoid unwarranted sentence disparities
          among defendants

       One of the factors considered in imposing a sentence is “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(6). In the Seventh Circuit, this concern “is not one that


                                                10
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 11 of 17 PageID #:1365




focuses on differences among defendants in an individual case, but rather is concerned with

unjustified difference across judges or districts.” United States v. Pisman, 443 F.3d 912, 916 (7th

Cir. 2006) (citing United States v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006)). A sentence

more severe than probation for Mr. Mansur would create such sentence disparities because courts

in insider-trading cases across the country have imposed probationary sentences for non-

cooperating defendants who pled guilty with gains similar or greater than Mr. Mansur’s gain of

$133,326. See, e.g., United States v. Watson, No. 15-cr-10210-NMG-1 (D. Mass. Nov. 29,

2016), ECF No. 30 (gain of $167,873; sentenced to two years’ probation and $25,000 fine);

United States v. Robarge, No. 11-cr-00802-DMC-1 (D. N.J. June 4, 2012), ECF No. 9 (gain of

$232,591.91; sentenced to one year probation and $5,000 fine).

       Moreover, similarly situated remote tippee co-defendants in this case, Mr. Bonvissuto,

Mr. Kandalepas, and Mr. Carlucci, received deferred prosecution agreements. See Agreement to

Defer Prosecution (Oct. 26, 2017), ECF No. 68 (Christopher Bonvissuto); Agreement to Defer

Prosecution (Nov. 7, 2017), ECF No. 73 (Dimitri Kandalepas); Agreement to Defer Prosecution

(Nov. 8, 2017), ECF No. 80 (Alex Carlucci). While these co-defendants received pretrial

diversion, in part, because of their cooperation with the government, cooperation alone does not

explain a disparity as great as that between pretrial diversion and a custodial sentence.

       Moreover, Chasity Clark, a co-defendant higher in the tippee chain than Mr. Mansur,

who also did not cooperate with the government, was sentenced to essentially a noncustodial

sentence of 45 days’ time-served and one-year supervised release. Judgment of Chasity Clark

(Feb. 26, 2019), ECF No. 215. In particular, Ms. Clark admitted to conspiring with Mr. Beshey

to have Mr. Bonvisutto trade Life Time securities and share profits with Mr. Beshey and

Ms. Clark. Ms. Clark then delivered a portion of these profits directly to the insider. See Chasity



                                                 11
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 12 of 17 PageID #:1365




Clark Plea Agreement (Nov. 29, 2018), ECF No. 196. Ms. Clark was also a fugitive in Mexico

for at least six months. In effect, Ms. Clark’s sentence of time served represents time spent in

custody after she was arrested in Mexico, brought back to the U.S., and before she was released

under bond conditions. See Gov’t’s Sentencing Memorandum, at 5 (Feb. 14, 2019), ECF No.

211. Mr. Mansur did not coordinate his trading with any other co-defendant, did not tip anyone

else, and did not provide any profits to the insider. And, unlike Ms. Clark, Mr. Mansur “kept all

court appearances and has followed the terms and conditions of pretrial release.”

Recommendation, at 2.

       We submit that weighed against Mr. Mansur’s entire life, the civil resolution of his SEC

case, and the sentences imposed in comparable cases, a custodial sentence is greater than

necessary to achieve the sentencing purposes of 18 U.S.C. § 3553(a), including the need to

achieve general deterrence and to recognize the seriousness of the offense. Instead, as

recommended by the Probation Office, a sentence of probation, $30,000 fine, community

service, $100 mandatory assessment, and certain conditions satisfies those sentencing objectives.

 II.   A Guidelines Calculation Supports a Probationary Sentence

       Mr. Mansur does not seek a Guidelines sentence; however, such a sentence (properly

calculated) is not far removed from a three-year probationary sentence and thus the sentence

sought does not represent a marked deviation from the Guidelines.

       Mr. Mansur and the government agree that the Guidelines base offense level is eight and

that Mr. Mansur’s offense level is increased by eight levels because the gain resulting from the

offense was $133,326, which was more than $95,000 but less than $150,000. See U.S.S.G.

§§ 2B1.4(b)(1) and 2B1.1(b)(1)(E); Plea Agreement ¶ 9(b)(i-ii), ECF No. 221. Mr. Mansur and

the government also agree that Mr. Mansur has fully accepted responsibility for his actions, as



                                               12
    Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 13 of 17 PageID #:1365




demonstrated by the fact that the government has agreed that he is eligible for the two-point
                                                                                        5
reduction in his Guidelines calculations for his acceptance of responsibility. Plea Agreement

¶ 9(b)(iv), ECF No. 221. The only adjustment for which Mr. Mansur, the government, and the

Probation Office disagree concerns Mr. Mansur’s mitigating role.

         Mr. Mansur should receive a four-level reduction for his minimal role in the offense

under U.S.S.G. § 3B1.2(a). A downward adjustment for a defendant’s minimal role is “based on

the totality of the circumstances and involves a determination that is heavily dependent upon the

facts of the particular case.” U.S.S.G. § 3B1.2 cmt. n.3(C). Specifically, a four-level downward

adjustment for a “minimal participant” is meant for “defendants who are plainly among the least

culpable of those involved in the conduct of a group.” Id. at cmt. n.4 (emphasis added). “[T]he

defendant’s lack of knowledge or understanding of the scope and structure of the enterprise and

of the activities of others is indicative of a role as minimal participant.” Id. at cmt. n.4. In the

Seventh Circuit, “[a] defendant must prove his entitlement to a role reduction by a

preponderance of the evidence.” United States v. Saenz, 623 F.3d 461, 467 (7th Cir. 2010).

         Under the “totality of the circumstances” and the preponderance of the evidence,

Mr. Mansur should receive a four-level adjustment for having a minimal role in the Life Time

insider-trading scheme. It is uncontested that as a third-level remote tippee, Mr. Mansur was not

aware of every individual that received the inside information, the full context in which the

insider disclosed the information, nor did he have a significant relationship with the insider-

trading scheme’s principal members; Mr. Beshey and the insider. See also United States v.

Mendoza, 457 F.3d 726, 730 (7th Cir. 2006) (“One of the factors that sentencing judges should


5    The government also agreed that Mr. Mansur’s guilty plea was timely and warrants an additional one-
     level reduction in the offense level if the Court determines the offense level to be 16 or greater prior
     to determining that Mr. Mansur is entitled to a two-level reduction for acceptance of responsibility.
     Plea Agreement ¶ 9(b)(v), ECF No. 221.

                                                     13
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 14 of 17 PageID #:1365




examine while assessing a defendant’s role in a criminal enterprise is the defendant’s

relationship with the enterprise’s principal members.”); see also U.S.S.G. § 3B1.2 cmt. n.3(C)(i).

Moreover, Mr. Mansur did not seek out the information and did not “participate[ ] in planning or

organizing the criminal activity.” Id. at cmt. n.3(C)(ii). Mr. Mansur did not investigate the tip he

received or do anything to confirm its veracity. Mr. Mansur also was not involved in deciding

who else would receive the information or how the insider would be paid for the information.

For the same reasons, Mr. Mansur did not “exercise[ ] decision-making authority or influence[ ]

the exercise of decision-making authority,” id. at cmt. n.3(C)(iii), and Mr. Mansur’s actions were

isolated from other actors in the scheme. See id. at cmt. n.3(C)(iv). Finally, while Mr. Mansur

received a benefit from trading on the inside information, see id. at cmt. n.3(C)(v), this fact does

not preclude a four-level downward adjustment. See United States v. Dingle, 862 F.3d 607 (7th

Cir. 2017) (upholding co-defendant’s four-level downward adjustment in offense level for

minimal role despite receiving $440,900 out of $2.6 million in fraudulent checks). In short,

Mr. Mansur had a minimal role because he is among the least culpable of defendants, lacked any

interaction with the scheme’s principal offenders, and lacked knowledge of the activities of

others.

          Thus, the correct Guidelines calculation is as follows:

Base offense level for U.S.S.G. § 2B1.4(a) ...........................................................................8
Gain resulting from the offense U.S.S.G. §§ 2B1.4(b)(1) and 2B1.1(b)(1)(E) .....................8
Mitigating role as minimal participant U.S.S.G. § 3B1.2 .................................................... (4)
Acceptance of responsibility U.S.S.G. § 3E1.1 ................................................................... (2)
Total Offense Level ........................................................................................................... 10

          A Total Offense Level of 10, when combined with the anticipated Criminal History

Category of I, corresponds to an advisory Guidelines range of 6 to 12 months’ imprisonment, in

addition to any supervised release and fine the Court may impose. This Guidelines range falls



                                                                   14
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 15 of 17 PageID #:1365




within Zone B of the Sentencing Table. Thus, a sentence of probation is authorized if “the court

imposes a condition or combination of conditions requiring intermittent confinement, community

confinement, or home detention.” U.S.S.G. § 5B1.1(a). In other words, a three-year probationary

sentence is close to the Guidelines calculated sentence, and therefore does not represent a

marked variance from the Guidelines.

                                       CONCLUSION

        For all of the foregoing reasons, Mr. Mansur respectfully submits the appended letters

and requests that the Court impose a sentence of probation with conditions that satisfy the

interests of justice.

Dated: May 22, 2019

                                            Respectfully submitted,

                                            /s/ Stephen A. Best

                                            BROWN RUDNICK LLP

                                            Stephen A. Best (Bar No. 428447)
                                            601 Thirteenth Street, NW
                                            Suite 600
                                            Washington, DC 20005
                                            Telephone: (202) 536-1737
                                            Facsimile: (202) 536-1701
                                            sbest@brownrudnick.com

                                            Alex Lipman (Bar No. 2487395)
                                            7 Times Square
                                            New York, NY 10036
                                            Telephone: (212) 209-4919
                                            Facsimile: (212) 938-2944
                                            alipman@brownrudnick.com




                                              15
Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 16 of 17 PageID #:1365




                                    Ashley L. Baynham (Bar No. 4322665)
                                    7 Times Square
                                    New York, NY 10036
                                    Telephone: (212) 209-4991
                                    Facsimile: (212) 938-2957
                                    abaynham@brownrudnick.com

                                    -and-

                                    TETZLAFF LAW OFFICES, LLC

                                    Theodore Robert Tetzlaff (Bar No. 2812177)
                                    227 W. Monroe Street
                                    Suite 3650
                                    Chicago, IL 60606
                                    Telephone: (312) 574-1000
                                    Facsimile: (312) 574-1001
                                    ttetzlaff@tetzlafflegal.com

                                    Counsel for Defendant Austin C. Mansur




                                      16
  Case: 1:17-cr-00643 Document #: 272 Filed: 05/22/19 Page 17 of 17 PageID #:1365




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 22, 2019, I electronically filed the foregoing Defendant

Austin Mansur’s Sentencing Memorandum with the Clerk of the U.S. District Court for the

Northern District of Illinois, Eastern Division by using the CM/ECF system. All participants

registered through the Court’s electronic filing system will be served by the CM/ECF system as

required to be served by Federal Rule of Civil Procedure 5(a).

Dated: May 22, 2019

                                             /s/ Stephen A. Best
                                             Stephen A. Best (Bar No. 428447)
                                             601 Thirteenth Street, NW
                                             Suite 600
                                             Washington, DC 20005
                                             Telephone: (202) 536-1737
                                             Facsimile: (202) 536-1701
                                             sbest@brownrudnick.com

                                             Counsel for Defendant Austin C. Mansur
